Title: To Thomas Jefferson from Linctot, 5 December 1780
From: Linctot (Lanctot, Lintot), Daniel Maurice Godefroy de
To: Jefferson, Thomas



Monsieur
fort pitt le 5. Xbre. 1780

J’ai eu l’honneur d’ecrire a votre excelence depuis mon départ de Wiliamsburg pour L’informer quelles on été mes démarche a mon arivé au fort pitt, jeusse été bien flatté que son excelence eu voulu m’honnorer de quelque reponse, jeusse parla pu sçavoir si mes démarches lui étoit agréable.
A mon arivé Monsieur le commandant de cette place m’a engagé a aller chez les loups pour sassurer deux. Je m’y suis rendu et en ai ramené peu de tems apres une party des chefs qui on donné toutes les assurances que lon pouvoit desirer comme quoi il n’iroit point en guerre. Je suis reparty peu de tems après avec les mêmes chefs pour de leurs villages me rendre chez les chawanon pour tacher d’y faire la paix, je n’ai pu reussir ayant appris dans mon voyage que le colonel Clark étoit en route avec un parti pour aller défaire leur villages. Voyant qu’il m’étoit impossible de rien faire avec cette nations je me suis déterminé à passer l’hêté avec les loups que j’ai empêché d’aller en guerre, et les ai au contraire déterminé a envoyer un parti contre nos enemis, qui vient de partir depuis mon retour au fort pitt.
Je vien d’apprendre qu’il y avoit quelque trouble aux illinois avec les nations, je part sur le champ pour tacher de les appaiser, jespere que votre excelence voudra bien me faire l’honneur de m’y envoyer ses ordres.
J’ai l’honneur d’être avec respect De votre excelence Le très humble et très obéissant serviteur, G.F. LINCTOT
